IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DivisSION

ROBERTO YARDO, §
PLAINTIFF, §
§

Vv. § CASE No. 3:18-cv-3024-S-BK
§
CITIMORTGAGE, INC., ET AL., §
DEFENDANTS. §

ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a
recommendation in this case. No objections were filed. The Court reviewed the proposed findings,
conclusions and recommendation for plain error. Finding none, the Court accepts the Findings,
Conclusions and Recommendation of the United States Magistrate Judge. Defendant’s Motion to
Dismiss, Doc. 3, is GRANTED to the extent stated in the Magistrate Judge’s Findings,
Conclusions, and Recommendation, and this action is DISMISSED WITH PREJUDICE.

SO ORDERED this_// day of July, 2019.

  
 

va

UNITED STATES DISTRICT JUDGE

 

 
